          Case 1:20-cr-00653-RA Document 53 Filed 04/29/21 Page 1 of 2
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007




                                                     April 29, 2021


BY ECF                                                                        Application granted. The conference is
The Honorable Ronnie Abrams                                                   adjourned to June 8, 2021 at 3:00 p.m.
United States District Judge                                                  Time is excluded until June 8, 2021,
Southern District of New York                                                 under the Speedy Trial Act, pursuant to
40 Foley Square                                                               18 U.S.C. Section 3161(h)(7)(A).
New York, New York 10007
                                                                              SO ORDERED.
       Re:     United States v. Rasulov, et al., 20 Cr. 653 (RA)
                                                                              ______________________
                                                                              Ronnie Abrams, U.S.D.J.
Dear Judge Abrams:                                                            April 30, 2021


        On December 16, 2020, the Court held an arraignment and initial conference in this case
and scheduled a status conference for February 26, 2021, at 2:00 p.m. On February 22, 2021, the
Court granted the parties’ joint request to adjourn the status conference to April 2, 2021. On March
31, 2021, the Court granted the parties’ joint request to adjourn the status conference to May 3,
2021. Since the initial conference, the Government has produced voluminous discovery to the
defendants, including supplemental discovery produced on April 19, 2021. The parties have also
engaged in disposition discussions. Defense counsel has informed the Government that additional
time to review the discovery and engage in these discussions would be helpful, and the
Government shares in that view. Accordingly, the parties respectfully request that the Court
adjourn the status conference for approximately 30 days to allow the defendants and their counsel
to continue their review of discovery and the parties to continue their discussions.

        Because the purpose of this adjournment is to permit the defendants time to continue to
review the discovery in this case and to facilitate disposition discussions among the parties, the
parties jointly submit that the ends of justice served by this continuance outweigh the interests of
the defendants and the public in a speedy trial, and request that time be excluded under the Speedy
          Case 1:20-cr-00653-RA Document 53 Filed 04/29/21 Page 2 of 2

Hon. Ronnie Abrams                                                                       Page 2
April 29, 2021


Trial Act from May 3, 2021 to the new date for a status conference set by the Court. I have
discussed this request with counsel for each defendant affected by the proposed adjournment, and
all of them have informed me that they join in this request.


                                                   Respectfully submitted,


                                                   AUDREY STRAUSS
                                                   United States Attorney for
                                                   the Southern District of New York


                                               By: ____________________________
                                                   Thane Rehn
                                                   Cecilia Vogel
                                                   Assistant United States Attorneys
                                                   (212) 637-2354


cc: Defense counsel of record (via ECF)
